     Case 4:15-cr-00654 Document 189 Filed on 10/06/20 in TXSD Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,                     '
                                              '
              v.                              '       CASE NO. 4:15-CR-654
                                              '
ABRAHAM JOSE SHIERA-                          '
BASTIDAS,                                     '
                Defendant.                    '


                   NOTICE OF DECLARATION OF PUBLICATION

       The United States of America has published notice of this forfeiture action as stated in

the attached and incorporated declaration.



                                                          Respectfully submitted,

                                                          RYAN K. PATRICK
                                                          United States Attorney


                                                   By:     s/Kristine E. Rollinson
                                                          Kristine E. Rollinson
                                                          Texas State Bar No. 00788314
                                                          Assistant United States Attorney
                                                          1000 Louisiana, Suite 2300
                                                          Houston, Texas 77002
                                                          Telephone: (713) 567-9000
     Case 4:15-cr-00654 Document 189 Filed on 10/06/20 in TXSD Page 2 of 5




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA,                     '
                                              '
             v.                               '       CASE NO. 4:15-CR-654
                                              '
ABRAHAM JOSE SHIERA-                          '
BASTIDAS,                                     '
                Defendant.                    '


                         DECLARATION OF PUBLICATION

      Notice of Forfeiture      was posted on an official          government      internet   site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on September 5, 2020, and

ending on October 4, 2020, as evidenced by Attachment 1.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on October 6, 2020 at Houston, Texas.



                                                          __________________________
                                                          Erin Lowe
                                                          Paralegal FSA Contractor
                                                          United States Attorney’s Office
                                                          1000 Louisiana, Suite 2300
                                                          Houston, Texas 77002
                                                          Phone: 713-567-9000
     Case 4:15-cr-00654 Document 189 Filed on 10/06/20 in TXSD Page 3 of 5

Attachment 1


                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
            COURT CASE NUMBER: 4:15-CR-00654; NOTICE OF FORFEITURE

       Notice is hereby given that on September 03, 2020, in the case of U.S. v. Abraham
Jose Shiera Bastidas, Court Case Number 4:15-CR-00654, the United States District
Court for the Southern District of Texas entered an Order condemning and forfeiting the
following property to the United States of America:

       $956,339.32 in funds tendered by the Defendant

       $2,433,977.17 in funds tendered by the Defendant

       $4,019,179.75 in funds from Mirabaud account ending in x1305
       held in the name of Tholla Enterprises Corp.

       $97,887.07 in funds tendered by the Defendant

       $51,069.85 in funds tendered by the Defendant

       $427,459.79 in funds tendered by the Defendant

       $2,299,975.00 in funds tendered by the Defendant

       $499,345.00 in funds from Credit Suisse account number ending in x3782
       held in the name of the Defendant

       $62,822.46 in funds from Credit Suisse account numbers ending in x7172
       and x7175 held in the name of an individual with the initials CASG

       $1,099,480.00 in funds from Credit Suisse account number ending in x0912
       held in the name of Glorius Assets Inc.

       $5,311,846.36 in funds from Credit Suisse account number ending in x9392
       held in the name of Freestar Investments Inc.

       $1,031,449.05 in funds from Credit Suisse account number ending in x9782
       held in the name of Harmony Ventures Ltd.

       The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (September 05, 2020) of
this Notice on this official government internet web site, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition
     Case 4:15-cr-00654 Document 189 Filed on 10/06/20 in TXSD Page 4 of 5

must be filed with the Clerk of the Court, U.S. District Courthouse, 515 Rusk, Houston, TX
77002, and a copy served upon Assistant United States Attorney Kristine E. Rollinson,
1000 Louisiana, Suite 2300, Houston, TX 77002. The ancillary petition shall be signed by
the petitioner under penalty of perjury and shall set forth the nature and extent of the
petitioner's right, title or interest in the forfeited property, the time and circumstances of the
petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Kristine E. Rollinson, 1000 Louisiana, Suite 2300, Houston, TX 77002. This
website provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
      Case 4:15-cr-00654 Document 189 Filed on 10/06/20 in TXSD Page 5 of 5


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between September 5, 2020 and October 04, 2020. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. Abraham Jose Shiera Bastidas

Court Case No:              4:15-CR-00654
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   09/05/2020                      24.0                          Verified
         2                   09/06/2020                      23.9                          Verified
         3                   09/07/2020                      23.9                          Verified
         4                   09/08/2020                      23.9                          Verified
         5                   09/09/2020                      23.9                          Verified
         6                   09/10/2020                      23.8                          Verified
         7                   09/11/2020                      23.9                          Verified
         8                   09/12/2020                      23.9                          Verified
         9                   09/13/2020                      23.9                          Verified
        10                   09/14/2020                      23.9                          Verified
        11                   09/15/2020                      23.9                          Verified
        12                   09/16/2020                      24.0                          Verified
        13                   09/17/2020                      23.9                          Verified
        14                   09/18/2020                      23.9                          Verified
        15                   09/19/2020                      23.9                          Verified
        16                   09/20/2020                      23.9                          Verified
        17                   09/21/2020                      23.8                          Verified
        18                   09/22/2020                      23.9                          Verified
        19                   09/23/2020                      23.9                          Verified
        20                   09/24/2020                      23.9                          Verified
        21                   09/25/2020                      24.0                          Verified
        22                   09/26/2020                      23.8                          Verified
        23                   09/27/2020                      23.9                          Verified
        24                   09/28/2020                      23.9                          Verified
        25                   09/29/2020                      23.9                          Verified
        26                   09/30/2020                      23.9                          Verified
        27                   10/01/2020                      23.9                          Verified
        28                   10/02/2020                      23.9                          Verified
        29                   10/03/2020                      23.9                          Verified
        30                   10/04/2020                      23.9                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
